Order reversed upon the law, with ten dollars costs and disbursements, and application denied, with ten dollars costs, with leave to respondent to renew his application upon prooí that no Us pendens has been filed in the action alleged in appellant’s affidavit. If such lis pendens has in fact been filed the lien cannot be canceled; if not, it is within the discretion of the Special Term whether or not under all the facts appellant’s lien should be canceled. Kelly, P. J., Rich, Kelby, Young and Kapper, , JJ., concur.